F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JUN 15 1999
                                   TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 BRUCE NILES, MOORE, *

          Petitioner-Appellant,
 v.                                                     No. 98-4210
                                                  (D.C. No. 2:98-CV-596J)
 STATE OF UTAH CORPORATION,                              (D. Utah)
 and BOARD OF PARDONS,

          Respondents-Appellees.


                            ORDER AND JUDGMENT **


Before BRORBY, EBEL and LUCERO, Circuit Judges.


      On August 24, 1998, Petitioner-Appellant Bruce Niles, Moore (“Moore”)

filed a pro-se petition for a writ of habeas corpus pursuant to 28 U.S.C. §§ 2241

& 2254 alleging a violation of the following rights:

      *
        Petitioner-Appellant has filed a document entitled “Clarification of the real
name of the ‘real party in interest’” with this court, in which he expresses his
desire to be referred to as “Bruce Niles, Moore,” as opposed to Bruce Niles
Moore. We are pleased to oblige.
      **
         After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
      A.     Right to be free of arrest without 4th Amendment warrant.
      B.     Right to be free of imprisonment without Due Process of Law.
      C.     Right to be free of religious restriction or regulation.
      D.     Right to a speedy and PUBLIC trial.
      E.     Right to obtain a copy of “Rules of Policy and Procedure of
             Administrative Hearings”, upon written request by Petitioner
             to Administrative agency under jurisdiction of U.S.C. Title 5
             §552.
      G.     Right to be free of cruel and unusual punishment.
      H.     Right to be free of discrimination, based upon Petitioner’s
             physical disabilities.
      I.     Right to timely and competent medical care.
      J.     Right to effective assistance of counsel.
      K.     Right to have access to courts.
      L.     Right to travel and peaceable assembly.
      M.     Right to be free of conflict of interest.

(Moore’s Petition for Writ of Habeas Corpus, at 3.)

      The magistrate judge’s report and recommendation adopted by the district

court stated, “It is unclear what conviction petitioner is challenging,” then

recommended dismissal because “[s]everal assertions in the petition make it clear

that petitioner has not exhausted his state remedies in Utah Courts.” From the

record on appeal, it appears that the district court did not address whether Moore

could proceed in forma pauperis on appeal or whether to issue a certificate of

appealability. We deny both Moore’s request for a certificate of appealability and

his motion to proceed in forma pauperis on appeal.

      Title 28 U.S.C. § 2254(b) & (c) instruct that before a federal court may

grant a writ of habeas corpus to a state prisoner, he or she must exhaust available

state remedies. This court has held that “a federal habeas corpus petitioner must

                                         -2-
show that a state appellate court has had the opportunity to rule on the same claim

presented in federal court.” Miranda v. Cooper, 967 F.2d 392, 398 (10th Cir.

1992) (citing Smith v. Atkins, 678 F.2d 883, 884-85 (10th Cir. 1982) (per

curiam)). Here, Moore has failed to demonstrate, or even adequately allege, that

he exhausted his state remedies. Thus, he cannot prevail on federal habeas.

      Accordingly, we decline to grant Moore a certificate of appealability and

deny his motion for leave to proceed in forma pauperis. 1

      The mandate shall issue forthwith.



                                       ENTERED FOR THE COURT


                                       David M. Ebel
                                       Circuit Judge




     Further, we deny Moore’s Petition for Writ of Mandamus and Request for
      1

Summary Judgment.

                                        -3-